EX-99.B4.d. Contract Schedule Owner: [John Doe] Contract Number: [??687456] [Joint Owner: [Jane Doe]] Issue Date: [04/15/10] Annuitant: [John Doe] Scheduled Annuity Date: [04/01/65] Determining Life (Lives): [John Doe] Maximum Issue Age: [80] [Jane Doe] Purchase Payments Initial Purchase Payment: $[10,000.00] Minimum Additional Purchase Payment: $[50.00] Maximum Total Purchase Payments: $1 million Transfers Number of Free Transfers Permitted: [12] each Contract Year Transfer Fee: $25.00 for each transfer in excess of the free transfers permitted Transfer Index Anniversary: Every [Sixth] Index Anniversary Contract Charges Product Fee: [1.25]% Contract Maintenance Charge: $[50.00] each Contract Year Designated Amount: Contract Value must be $[100,000.00] to waive the Contract Maintenance Charge Withdrawals Minimum Partial Withdrawal: $[100.00] Minimum Required Value: $[2,000.00] Free Withdrawal Amount: [10]% of total Purchase Payments Withdrawal Charge Percentages Table Number of Complete Years Since Receipt of Purchase Payment Charge 0 8.5% 1 8% 2 6.5% 3 5% 4 3% 6 years or more 0% Annuity Payments Minimum Annuity Payment: $[100.00] Annuity Mortality Table: [Annuity 2000 Mortality Table] Minimum Annual Annuity Payment Rate: [1.00]% Allowed Payees: [Financial institution, qualified plan, court-ordered individual] Guaranteed Purchase Rate Table Upon request, we will furnish rates for ages and guaranteed periods not shown. S40875-NY3 Annuity Options - Guaranteed monthly annuity payments per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 Life Annuity Life with 10-year guaranteed period Life with 20-year guaranteed period 100% joint and survivor 100% joint and survivor with10-year guaranteed period Refund Life Annuity Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [2.08 40 50 60 70 80 90 7.50] S40875-NY3
